Citation Nr: 0946822	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right heel plantar fasciitis.

3.  Entitlement to a disability rating in excess of 10 
percent for left heel plantar fasciitis.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee medial tibial plateau 
stress fracture.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee medial tibial plateau 
stress fracture.

6.  Entitlement to a compensable disability rating for 
recurrent bacterial vaginosis.

7.  Entitlement to service connection for right shoulder 
disability, to include as secondary to a service connected 
disorder.

8.  Entitlement to service connection for left shoulder 
disability, to include as secondary to a service connected 
disorder.

9.  Entitlement to service connection for additional right 
knee disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.

10.  Entitlement to service connection for additional left 
knee disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.

11.  Entitlement to service connection for thoracolumbar 
spine disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.

12.  Entitlement to service connection for cervical spine 
disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.

13.  Entitlement to service connection for a disability 
characterized by edema of the lower extremities (claimed as 
right and left thigh pain).

14.  Entitlement to service connection for right hip 
disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.

15.  Entitlement to service connection for left hip 
disability, to include as secondary to bilateral medial 
tibial plateau stress fractures.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to June 
2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied granted entitlement to 
service connection for plantar fasciitis of the right heel, 
assigning a 10 percent disability evaluation, and denied 
entitlement to the remaining claims for increased ratings and 
service connection.  Timely appeals were noted with regard to 
the claims for an increased rating for migraine headaches and 
service connection for bilateral shoulder disability, 
bilateral knee disability, bilateral thigh disability, 
bilateral hip disability, and lumbar and cervical spine 
disability.  A notice of disagreement was filed on the issues 
of entitlement to an increased initial disability rating for 
right heel plantar fasciitis and entitlement to increased 
disability ratings for residuals of bilateral medial tibial 
plateau stress fracture and recurrent bacterial vaginosis; 
however, a statement of the case addressing those claims has 
not been issued.

The issues of entitlement to an increased initial disability 
rating for right heel plantar fasciitis; entitlement to 
increased disability ratings for migraine headaches, 
bilateral medial tibial plateau stress fractures and 
recurrent bacterial vaginosis; and service connection for a 
lumbar spine disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, evidence of 
record shows that a right trapezius strain is causally 
related to the Veteran's service connected migraine 
headaches.

2.  Resolving all doubt in the Veteran's favor, evidence of 
record shows that a left trapezius strain is causally related 
to the Veteran's service connected migraine headaches.

3.  Resolving all doubt in the Veteran's favor, evidence of 
record shows that a right hip strain is causally related to 
the Veteran's service connected bilateral medial tibial 
plateau stress fractures.

4.  Resolving all doubt in the Veteran's favor, evidence of 
record shows that a left hip strain is causally related to 
the Veteran's service connected bilateral medial tibial 
plateau stress fractures.

5.  Resolving all doubt in the Veteran's favor, evidence of 
record shows that a disability characterized by edema of the 
lower extremities was incurred in service.  

6.  The Veteran does not have a current right knee 
disability, other than a medial tibial plateau stress 
fracture, that was present in service or is otherwise related 
to service or a service-connected disability.  

7.  The Veteran does not have a current left knee disability, 
other than a medial tibial plateau stress fracture, that was 
present in service or is otherwise related to service or a 
service-connected disability.  

8.  A preponderance of the evidence is against a finding that 
any cervical spine disability, including strain, had its 
onset, increased in severity, or is otherwise related to her 
period of active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Right trapezius strain is proximately due to service-
connected migraine headaches.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.         §§ 3.303, 3.310 (2009).

2.  Left trapezius strain is proximately due to service-
connected migraine headaches.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.         §§ 3.303, 3.310 (2009).

3.  Right hip strain is proximately due to service-connected 
bilateral medial tibial plateau stress fractures.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).

4.  Left hip strain is proximately due to service-connected 
bilateral medial tibial plateau stress fractures.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).

5.  A disability characterized by edema of the lower 
extremities (claimed as right and left thigh pain) was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 

6.  Chronic right knee disability, other than a medial tibial 
plateau stress fracture, was not incurred or aggravated in 
service or secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

7.  Chronic left knee disability, other than a medial tibial 
plateau stress fracture, was not incurred or aggravated in 
service or secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.303, 3.304 (2009).

8.  Chronic cervical spine disability was not incurred or 
aggravated in service or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R.  §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In September 2008, the 
Veteran was notified of the way initial disability ratings 
and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with her claims.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

a.  Service Connection for Right and Left Shoulder Disability 

The Veteran has claimed service connection for shoulder pain, 
which she originally reported were due to her service 
connected bilateral medial tibial plateau stress fractures.  
Service connection for stress fractures was grated by rating 
decision dated July 2004.

On review, the preponderance of the evidence shows that the 
Veteran's right and left trapezius strains were proximately 
caused by the Veteran's service-connected migraine headaches.  
During VA neurological and joints examinations conducted in 
May 2006, the Veteran's statements that pain from her 
migraine headaches radiated "into her shoulder blades" were 
considered.  The Veteran reported chronic pain in the area of 
her shoulders.  The trapezius muscles were found to be tender 
upon palpation, although there was no injury to the shoulder 
joint.  The examiner diagnosed right and left trapezius 
strains, and opined that they were the result of the 
Veteran's service connected migraine headaches.  The basis of 
the examiner's opinion is unclear; however, the claims folder 
was reviewed, a physical examination of the Veteran 
conducted, and there is no evidence to rebut the examiner's 
opinion.   Resolving all doubt in the Veteran's favor, the 
Board finds that service-connected migraine headaches are a 
proximate cause of the Veteran's right and left trapezius 
strains.  

b.  Service Connection for Right and Left Hip Disability 

The Veteran has indicated that she has pain in her hips, 
which she has attributed to her service connected stress 
fractures. 

On VA examination in May 2006, the examiner noted palpable 
tenderness over the greater trochanter when examining the 
Veteran's hips.  There was no clicking or limitation of 
motion of the hip joint.  There was no evidence of change in 
the range of motion or pain upon repetitive motion.  The 
examiner diagnosed bilateral hip strains and found that they 
were due to the Veteran's service connected stress fractures, 
as "it is well documented...that weakened joints, such as the 
knees, can cause added strain to other joints, including the 
hips."

There is no evidence that rebuts the examiner's opinion.  The 
Board finds that service-connected bilateral medial tibial 
plateau stress fractures are a proximate cause of the 
Veteran's right and left hip strains.  



c. Service Connection for a Disability Characterized by Edema 
of the Lower Extremities 

The Veteran has claimed service connection for a disability 
claimed as bilateral thigh pain, which she has attributed to 
her service-connected bilateral medial tibial plateau stress 
fractures.  

Review of the Veteran's service treatment records shows no 
complaints of pain in the thighs; however, there were 
references to edema of the lower extremities.  There is no 
evidence of post-service clinical treatment for thigh pain, 
but the Veteran did continue to report swelling of her lower 
extremities.  

On VA examination in May 2006, the Veteran advised the 
examiner of her thigh pain, which the Veteran felt was due to 
her service connected bilateral medial tibial plateau stress 
fractures.  The examiner noted that there was no specific 
injury to this area; however, the Veteran did report a 
history of lower extremity edema, which was not found on 
examination due to the TED hose worn by the Veteran.  After 
conducting a physical examination and reviewing the claims 
folder, including the service treatment records referencing 
edema of the lower extremities, the examiner concluded that 
the thigh pain experienced by the Veteran was not related to 
her service-connected bilateral medial tibial plateau stress 
fractures; rather, her pain was the result of her chronic 
lower extremity edema.  In the examiner's opinion, "[lower 
extremity edema] should be service connected as it did begin 
in service.  The pain in [the Veteran's] legs is more likely 
due to the swelling and the pressure caused by this than by a 
muscle condition caused by her feet and her knees."  

While the evidence reflects that the edema is actually below 
the knees, resolving doubt in the Veteran's favor, the 
examiner associates the complaints of lower extremity pain to 
the edema and service connection for a disability 
characterized by edema of the lower extremities is granted.


d.  Service Connection for Additional Right and Left Knee 
Disability 

The Veteran has claimed service connection for right and left 
knee pain, which she has attributed to service-connected 
bilateral medial tibial plateau stress fractures.

A review of the service treatment records and post-service 
clinical records shows that the Veteran's service-connected 
bilateral medial tibial plateau stress fractures are located 
just above the knee joint and are the cause of her knee pain. 
On VA examination in May 2006, the Veteran's knee pain was 
termed "status post bilateral medial tibial plateau stress 
fractures with worsening chronic pain."  There are no other 
diagnoses of knee disorders, such as arthritis or ligamentous 
injuries, upon which a separate claim for service connection 
could be considered.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The record reflects that the 
source of the Veteran's knee pain is her bilateral medial 
tibial plateau stress fractures, for which she is already 
service connected.

Absent a diagnosis of right and left knee disorders, other 
than service-connected bilateral medial tibial plateau stress 
fractures, that can be related to service, there is no basis 
to grant service connection for bilateral knee pain.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Simply stated, there is no showing any additional knee 
disability and service connection is not for application.  

e.  Service Connection for Cervical Spine Disability 

The Veteran has been diagnosed with a cervical spine strain, 
which she has attributed to her service-connected bilateral 
medial tibial plateau stress fractures.  

There is no evidence of cervical spine disability in service.  
Clinical treatment notes are negative for complaints of neck 
pain or other symptoms referable to the cervical spine.  
Post-service treatment records are also negative for 
complaints of neck pain or cervical spine injuries; however, 
the Veteran has provided competent lay evidence of neck pain.  

On VA examination in May 2006, cervical strain was diagnosed.  
The examiner noted the negative service treatment records and 
found that she could not render an opinion as to direct 
service connection without resort to mere speculation.  She 
also indicated that she could not render an opinion as to 
whether the Veteran's cervical spine strain is due to her 
service-connected bilateral medial tibial plateau stress 
fractures without resort to speculation.

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's cervical 
strain is related to service, either on a direct basis or as 
secondary to service connected bilateral medial tibial 
plateau stress fractures.  There is no evidence of cervical 
strain in service.  There is no evidence of post-service 
treatment for cervical strain or neck pain.  A VA examiner 
was unable to provide an opinion as to whether the Veteran's 
cervical strain had its onset in service or as a direct 
consequence of a service-connected disorder.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R.        § 3.102.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the Veteran is competent to 
attest to her observations of her disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has a cervical strain due to her 
service- connected bilateral stress fractures) because she 
does not have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Her competency is limited 
to her claim that cervical strain had its onset in service 
and has continued since.  There was no mention of cervical 
disability or complaints in the service treatment records and 
the Board finds it very unlikely that chronic cervical spine 
disability was present in service and that the Veteran did 
not seek treatment for it, since she availed herself of 
treatment on many occasions during her relatively short 
period of service (three volumes of service treatment records 
covering less than one year of active duty).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right trapezius muscle 
strain, claimed as shoulder pain, as secondary to migraine 
headaches, is granted.

Entitlement to service connection for left trapezius muscle 
strain, claimed as shoulder pain, to include as secondary to 
migraine headaches, is granted.

Entitlement to service connection for right hip strain, to 
include as secondary to bilateral medial tibial plateau 
stress fractures, is granted.

Entitlement to service connection for left hip strain, to 
include as secondary to bilateral medial tibial plateau 
stress fractures, is granted.

Entitlement to service connection for a disability 
characterized by edema of the lower extremities is granted.  

Entitlement to service connection for additional right knee 
disability, to include as secondary to bilateral medial 
tibial plateau stress fractures, is denied.

Entitlement to service connection for additional left knee 
disability, to include as secondary to bilateral medial 
tibial plateau stress fractures, is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

On VA examination of the lumbar spine in May 2006, the 
examiner noted that there were no complaints of lumbar spine 
pain in service.  However, review of the record shows that 
there is reference to low back pain in the service treatment 
records.  Moreover, on a pre-discharge VA examination 
conducted in April 2004, while the Veteran was still in 
service, tenderness was found over the dorsal process of L5.  
Upon remand, the Veteran should be scheduled for a VA 
orthopedic examination to determine whether the Veteran's 
current lumbar spine disability, including status post 
herniated disc repair, had its clinical onset in her military 
service or as a result of her service connected bilateral 
medial tibial plateau stress fractures.

The Veteran received a VA examination in May 2006 to 
determine the current severity of her migraine headaches; 
however, the examiner did not discuss the presence and 
frequency of any characteristic prostrating attacks.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Thus, a new examination should be scheduled on remand.  

In a June 2005 rating decision, the RO denied claims of 
entitlement to increased ratings for right and left knee 
medial tibial stress fractures; left heel plantar fasciitis; 
and recurrent bacterial vaginosis.  Review of the record 
shows that in her notice of disagreement received in July 
2005, the Veteran disagreed with the June 2005 decision in 
its entirety, specifically "I disagree with all the 
adjudicative determinations referenced in the [June 2005 
decision]...". The RO has not issued the Veteran a statement 
of the case (SOC) that addresses the issues of entitlement to 
increased ratings for bilateral stress fractures, left heel 
plantar fasciitis, and current bacterial vaginosis; therefore 
a remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of any lumbar spine disorder.  
The examiner should review the claims 
folder prior to the examination and should 
indicate on the examination report that he 
or she has reviewed the claims folder.  A 
copy of this remand should also be 
provided to the examiner. 

For any lumbar spine disorder found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
had its clinical onset during the 
Veteran's military service, or, 
alternatively, whether the disorder is 
proximately due to the Veteran's service 
connected bilateral medial tibial plateau 
stress fractures.  The rationale for any 
opinion should be explained in detail.  
The examiner is asked to reconcile his or 
her opinion with the service treatment 
records and the findings of low back pain 
in the April 2004 pre-discharge 
examination.

2.  Schedule the Veteran for a VA 
neurological examination to assess the 
current nature and severity of her 
headaches.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating migraine headaches.  The examiner 
should describe the type and frequency of 
headaches, whether they are prostrating, 
prolonged and/or severe.  The claims 
folder should be made available to the 
examiner and the examiner should 
specifically review the VA outpatient 
clinic records when assessing the headache 
pathology.  

3.  The RO should issue a SOC pertaining 
to the issues of entitlement to increased 
ratings for bilateral stress fractures, 
left heel plantar fasciitis, and current 
bacterial vaginosis.  The Veteran is 
hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed, and all 
necessary development is undertaken by the 
RO, the case should be returned to the 
Board for appellate review.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


